DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 25-59 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art reference US PGPub 2012/0040246 discloses a composite structure (coated carbon fiber current collector [0091]) comprising a conformal coating of a lithiated transition metal oxide (smooth, uniform coating of a transition metal oxide [0091], the transition metal oxide is doped with lithium [0041]) electrodeposited on a carbon scaffold (transition metal oxide is electrodeposited directly onto the carbon fibers [0091], the carbon fibers are bundled together into one bundle [0072]). However, there is no teaching or suggestion of an electrodeposited structure made from a formation of co-depositing via electrodeposition from a lithium source and a transition metal source on a substrate immersed in a non-aqueous electrolyte as required by the claims. The co-deposited electrodeposited transition metal is instead doped with lithium via lithium ion containing solution in a sealed system [0041, 0096, claim 1]. The method is a low-cost mass-manufacturing method capable of suppressing a reduction in active area of active material particles to provide excellent charge/discharge cycle characteristics [0037], so there is no motivation to modify the method and resulting product so as to arrive at the claims. 
Prior art reference US PGPub 2014/0170303 discloses a method of depositing an active material for a metal ion battery that includes an electrodeposition bath containing an electrolyte [Abstract]. However, the battery disclosure only considers silicon, tin, and aluminum as well as corresponding oxides [0047, 0134], so it would not have been obvious to a person of ordinary skill in the art to consider co-depositing from a lithium source and a transition metal source to provide a lithiated transition metal oxide as required by the claims. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725